                                                                SIGNED.


                                                                 Dated: July 12, 2019



 1
                                                                _________________________________
                                                                Paul Sala, Bankruptcy Judge
 2

 3

 4

 5

 6                        UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF ARIZONA
 7
     In re:                                        Chapter 13 Proceedings
 8
                                                   Case No: 2:19-bk-07987-PS
 9
     JOANN ASHLEY WING
                                                   ORDER ON MOTION TO EXTEND
10                                                 TIME TO FILE CHAPTER 13
                                                   PLAN.
11                              Debtors
12

13

14            THIS MATTER, having come before the Court in the form of a Motion to Extend
15
     Time to file Chapter 13 Plan, and good cause appearing;
16
              IT IS ORDERED granting the Debtor until July 25, 2019 to file the Chapter 13
17

18   Plan.

19
                                  AS SIGNED AND DATED ABOVE
20

21

22

23

24

25




     Case 2:19-bk-07987-PS                     1
                                 Doc 20 Filed 07/12/19 Entered 07/12/19 10:21:12        Desc
                                  Main Document Page 1 of 1
